Name: Council Directive 2005/93/EC of 21 December 2005 amending Directive 69/169/EEC as regards the temporary quantitative restriction on beer imports into Finland
 Type: Directive
 Subject Matter: tariff policy;  Europe;  beverages and sugar;  international trade;  European Union law;  trade
 Date Published: 2006-06-29; 2005-12-29

 29.12.2005 EN Official Journal of the European Union L 346/16 COUNCIL DIRECTIVE 2005/93/EC of 21 December 2005 amending Directive 69/169/EEC as regards the temporary quantitative restriction on beer imports into Finland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 93 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Articles 4 and 5 of Council Directive 69/169/EEC of 28 May 1969 on the harmonisation of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel (3) provide for allowances in respect of excisable goods contained in the luggage of travellers coming from third countries on condition that such imports have no commercial character. (2) Directive 69/169/EEC allows Finland until 31 December 2005 to restrict the import of beer by individuals to not less than 6 litres per person due to serious economic difficulties of Finnish retail traders in the border region as well as a considerable loss of revenue caused by the increased import of beer from third countries. Finland has applied the allowance only to a limited extent and restricted the import of beer to a maximum 16 litres per person. (3) The accession of new Member States has provided new opportunities for people travelling from one of the Member States, especially from Estonia, who wish to bring beer into Finland. Finland reacted to this situation by reducing tax rates on alcoholic beverages across the board by, on average, 33 %, which is by far the most significant change for 40 years. (4) The reduction in alcohol tax rates has led not only to significant losses of excise duty revenue but also to increased problems in relation to alcohol policy and to social and health policy. Furthermore, problems in public order and an increase in alcohol-related crime have arisen. (5) Finland has requested a derogation from Article 4(1) of Directive 69/169/EEC to apply a maximum limit for beer imports by travellers from third countries of not less than 16 litres per person. (6) Account should be taken of the geographical situation of Finland, the economic difficulties of the Finnish retail traders located in the border regions and the considerable loss of revenue caused by the increased imports of beer from third countries. (7) For those reasons and in the light of the current reflections on a general revision of the values and quantities of goods set out in Directive 69/169/EEC, it is appropriate to authorise Finland to apply the requested derogation for a further period until 31 December 2007, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 5(9) of Directive 69/169/EEC shall be replaced by the following: 9. By way of derogation from Article 4(1), Finland shall be authorised, until 31 December 2007, to apply a maximum quantitative limit of not less than 16 litres for the importation of beer from third countries. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2005. They shall forthwith communicate to the Commission the text of such laws, regulations or administrative provisions, together with a table showing the correlation between them and this Directive. When they are adopted by Member States, those measures shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) Opinion delivered on 13 December 2005 (not yet published in the Official Journal). (2) Opinion delivered on 14 December 2005 (not yet published in the Official Journal). (3) OJ L 133, 4.6.1969, p. 6. Directive as last amended by Directive 2000/47/EC (OJ L 193, 29.7.2000, p. 73).